Judgment, Supreme *204Court, New York County (Franklin Weissberg, J.), rendered December 14, 1993, convicting defendant, upon his plea of guilty, of manslaughter in the second degree, and sentencing him to a term of l1/2 to 41/2 years, unanimously affirmed.
The trial court appropriately exercised its discretion in denying, without a hearing, defendant’s presentence motion to withdraw his guilty plea because the motion set forth only a conclusory statement that defendant was unduly pressured by his counsel to enter the guilty plea, because the court had personally observed defendant’s participation in extensive plea negotiations, as well as defendant’s demeanor and attitude, both at the time the plea was entered and thereafter, and because, when defendant was given the opportunity to speak at the sentencing proceedings, he failed to provide particulars to support his claim of coercion (see, People v Frederick, 45 NY2d 520; People v Hughes, 156 AD2d 130, lv denied 75 NY2d 920) and indicated merely that he was "uncomfortable” with the length of the extremely favorable negotiated sentence. Concur—Ellerin, J. P., Nardelli, Rubin and Mazzarelli, JJ.